CONCURRING OPINION
By MILLER, Presiding Judge:
I concur in the judgment for the reason that the verdict does not contain sufficient ultimate facts to enable the Court to draw any conclusions of law. A special verdict must contain the ultimate facts and' be “so clear, consistent and complete that the proper judgment can be rendered from the pleadings and the facts found without reference to the evidence disclosed by the record.” Dowd-Feder Co. v. Schreyer, 124 Oh St 504. The finding that the defendant was driving his car at a speed of 70 miles per hour constitutes only prima facie evidence of an unlawful rate of speed. The jury should have found the ultimate fact of whether or not he was driving in violation of §4511.21 R. C. and if so, whether such a violation was a proximate cause of the plaintiff’s injuries.